                             Case 1:19-mj-01150-DLC Document 4 Filed 05/22/19 Page 1 of 1
$2 5HY $UUHVW:DUUDQW



                                           81,7(' 67$7(6 ',675,&7 &2857
                                                                   IRUWKH
                                                       District of Massachusetts
                                                  BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                    8QLWHG6WDWHVRI$PHULFD
                               Y
                                                                              &DVH1R    0-'/&
                         '$1,(/ 526$'2




                               Defendant


                                                        $55(67:$55$17
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          <28$5(&200$1'('WRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)         '$1,(/ 526$'2                                                                                     
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

u ,QGLFWPHQW                u 6XSHUVHGLQJ,QGLFWPHQW        u ,QIRUPDWLRQ        u 6XSHUVHGLQJ,QIRUPDWLRQ             ✔ &RPSODLQW
                                                                                                                       u
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ               u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ       u 9LRODWLRQ1RWLFH          u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV
  $UPHG %DQN 5REEHU\ LQ YLRODWLRQ RI  86&  D DQG G 

  %UDQGLVKLQJ DQG 'LVFKDUJLQJ D )LUHDUP 'XULQJ D &ULPH RI 9LROHQFH WR ZLW DUPHG EDQN UREEHU\  LQ YLRODWLRQ RI  86&
    F  $ LL DQG LLL 

  )HORQ LQ 3RVVHVVLRQ RI D )LUHDUP LQ YLRODWLRQ RI  86&   J  


'DWH           
                                                                                            Issuing officer’s signature

&LW\DQGVWDWH         %RVWRQ 0$                                              +RQ 'RQDOG / &DEHOO 86 0DJLVWUDWH -XGJH
                                                                                              Printed name and title


                                                                   5HWXUQ

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                           DQGWKHSHUVRQZDVDUUHVWHGRQ (date)
DW (city and state)                                            

'DWH
                                                                                           Arresting officer’s signature



                                                                                              Printed name and title
